DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 	Rejections from the previous office action not appearing below are hereby withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-7, 9-11, 17, 21-28, and 45 are pending and examined.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-11, 17, 21-28, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over D’Aoust et al (US 20100310604) in view of Chiba et al. (Virology, 2006, 346: 7-14) and Wang et al. (Arch. Virol, 2016, 161: 1087-1090).
This rejection is maintained for the reasons of record set forth in the Official action mailed 4/14/2022. Applicant’s arguments filed 7/14/2022 have been considered but are not deemed persuasive.
	The claims are drawn to a method of increasing expression of a gene of interest in a plant, comprising introducing a first nucleic acid sequence comprising a plant-functional promoter operably linked to SEQ ID NO: 1 and encodes SEQ ID NO: 2 and a second nucleic acid sequence comprising a gene of interest that is either endogenous to the plant or heterologous to the plant. The claims require the gene of interest is a therapeutic protein. The claims require a heterologous promoter. The claims require introducing the nucleic acid by Agrobacterium and viral vectors comprising an expression vector comprising p21. The claims require that expression of the gene of interest is increased by at least 300% relative to a control plant. The claims require that the plant is Nicotiana tabacum. The claims are drawn to a transgenic plant comprising the heterologous p21 polynucleotide.
	D’Aoust teaches a transgenic Nicotiana tabacum plant (paragraph 0334) comprising
recombinant HA (paragraph 0305) and a silencing suppressor (paragraph 0280). D’ Aoust
suggests substituting their silencing suppressor, p19, with BYV-p21 (paragraph 0280). D’Aoust teaches that suppressors of silencing prevent degradation of transgene mRNAs and that these suppressors may be co-expressed along with the nucleic acid sequences encoding the protein of interest to further ensure high levels of protein production within a plant (paragraph 0280). The ordinary artisan would understand that preventing degradation of transgene mRNAs will lead to an increase in expression of a gene of interest. D’Aoust teaches that genetic information for transformation may be provided within one or more than one construct (paragraph 0283). Thus, D’Aoust contemplates genes on the same construct or on different constructs. 
	D’Aoust teaches Agrobacterium strains comprising vectors for the expression of
influenza hemagglutinin (see paragraph 0155). Influenza hemagglutinin is a therapeutic protein
for vaccine production.
D’Aoust teaches using the CaMV 35S promoter (see paragraph 0077). CaMV 35S promoter is heterologous to the plant because it is derived from a plant virus; and Tobacco is a crop plant.
	D’Aoust does not specifically state that expression of a gene of interest is increased by at least 20% relative to a control plant.
 	D’Aoust does not teach SEQ ID NO: 1 or 2. D’Aoust does not teach increasing
endogenous expression of a gene of interest. D’Aoust does not teach a viral vector for plant
transformation.
	Chiba teaches the use of viral vectors for protein expression in plants and demonstrates  p19 and p21 increased expression levels in transfected N. Benthamiana (page 12, right
column; page 13, left column “miniR-GFP”; Figure 1 and Fugure 3); and demonstrates BYV-21 silencing suppressor from beet enhanced GFP activity as an increase in the number of infected cells expressing GFP in an infected N. Benthamiana leaf (Fig 3A) and relative GUS activity in an infected N. Benthamiana leaf (Fig 3B) each by 3 orders of magnitude i.e. 1000x which is ‘at least 300 times' (see page 9 in figures 3A and 3B). In addition, on page 11 in Table 2 Chiba teaches other silencing suppressors such as a TBSV p19 suppressor having 620 fold increase in infectivity as measured by GFP activity increasing in cells of an infected N. Benthamiana leaf.
	Chiba teaches that silencing suppressors are common to viruses of the genus
Closterovirus. Chiba teaches that “Suppressor-mediated enhancement of agroinfection efficiency is extremely useful for application of closteroviral and potentially other plant viral gene
expression vectors for both research and biotechnology purposes” and “Improved infectivity of
plant viral gene expression vectors also boosts their utility for generation of vaccines and other
beneficial proteins.” See page 12, right column. The Examiner notes that Closterovirus includes
the BYV p21 silencing suppressor.
	Wang teaches SEQ ID NO: 1 and 2 (see appended sequence alignments below). Wang teaches the identification of a Closteovirus, termed “Tobacco virus 1 or TV1.” Wang identifies p21 in TV1 (Figure 1A) and suggests that it may function as a suppressor of silencing owing to the presence of a p21-like domain (page 1088, right column) and suggests that it may function as a suppressor of silencing; and includes BYV-21 with the p21 from TV1 among the known p21 suppressors (see page 1089 Figure 1).
	At the time the invention was effectively filed, it would have been obvious and within the
scope of one of ordinary skill in the art to substituted the TV1 p21 suppressor (i.e. the instant SEQ ID NO: 1) in an expression vector in place of the p19 taught in D’Aoust to increase expression levels as high as at least 300x. One of ordinary skill would have been motivated by the benefit of silencing suppressors taught by D’Aoust, Chiba and Wang and by the success of Chiba of increasing GFP infectivity and GUS relative expression levels in an infected N. Benthamiana leaf by 1000x. One of ordinary skill would have understood that a successful outcome of increasing expression levels as high as 300x was a reasonable expectation within the level of the ordinary practitioner in the art given the availability of TV1 p21 taught by Wang and the success of Chiba in increasing infectivity across the cells of a tobacco leaf and increasing the relative GUS expression in a tobacco leaf using BYV21 from Beet.



Response to Applicants’ Arguments
	Applicants’ assertion of unexpected results appears to be premature in view of the teachings of Chiba as stated supra. It is clearly evident from the results of Chiba stated above, that p21 showed stronger expression than p19 see Table page 11 BYV21 981 and TBSV19 620; and thus Applicants’ assertion that p21 having greater levels of expression than p19 is an unexpected result is clearly erroneous and the remarks of functional uncertainty in the art p19 and p21 as gene silencing suppressors ignores the level of the art.
	
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663